Citation Nr: 1120873	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-34 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for herniated cervical discs, C4-5.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel






INTRODUCTION


The Veteran served on active duty from August 1991 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 10 percent rating for herniated cervical discs, C4-5, and, a 10 percent rating for degenerative disc disease of the lumbar spine, L5-S1.  The Veteran appealed the assigned ratings.  

In correspondence dated in April and June 2009, the Veteran raised the issue of entitlement to an increased rating for a mental condition, currently rated as a pain disorder.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In November 2009 the Veteran applied for a total disability evaluation based on individual unemployability.  Upon remand, the RO through the Appeals Management Center (AMC), in Washington, DC must adjudicate this claim, in conjunction with the pending claim for increased ratings of the cervical and lumbar spine. The Veteran has therefore made a specific claim for the benefit, which encompasses his contention that the service-connected disorders render him unemployable.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).

The appeal is REMANDED to the RO/AMC.  VA will notify the appellant if further action is required.


REMAND

The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).  

In a July 2007 statement, the Veteran reported that he applied for Social Security Administration (SSA) disability benefits in October 2006.  He stated that he qualified for SSA disability, but he was attempting to continue work at the Pennsylvania Department of Transportation through December 2007.  During an August 2007 VA examination, he told the examiner that he was trying to continue to work for another five or six months until he could qualify for higher retirement benefits.  He indicated that he would file for SSA disability after he retired from the Department of Transportation.  It is not clear if the Veteran has applied for and been awarded SSA disability benefits.

The RO/AMC must determine whether the Veteran applied for and is in receipt of SSA disability benefits.  If so, the RO/AMC must determine whether any such award or application was based in whole or in part due to his cervical and lumbar spine disabilities.  If so, the RO/AMC must seek to obtain the associated SSA medical evidence and records of adjudication.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon).  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak, 2 Vet. App. at 363.  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must 

be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability.  See 38 C.F.R. § 3.159 (2010).  

The Veteran's last VA spine examination was conducted in September 2006, almost five years ago.  The most recent VA outpatient treatment records associated with the claims file are also dated in September 2006.  Thus, the current status of his service-connected spine disabilities are unknown.  To make an assessment on the state of his cervical and lumbar spine disabilities based on an old examination and dated VA outpatient treatment records would be unacceptable.  See 38 C.F.R. § 3.327(a) (2010); See also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination).  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected cervical and lumbar spine disabilities must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must:

a.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records dated after September 2009 for any treatment of cervical and lumbar spine disabilities.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records (to include, but not limited to, records of any VA treatment after September 2009, and any medical letters associated with the Veteran's employment at the Pennsylvania Department of Transportation), and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

b.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

3.  The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any relevant SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based (as referenced in a July 2007 statement and August 2007 VA examination).

4.  After the above development has been conducted, the RO/AMC will afford the Veteran a spine examination, to determine the degree of impairment resulting from the cervical and lumbar spine disabilities.  

The following considerations will govern the examination:

a.  The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b.  If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c.  The examiner must take a complete history from the Veteran as to the nature and extent of his symptoms from approximately June 2005 (one year prior to the date of claim for an increased rating) forward.

d.  If the examiner ascertains a medical or clinical basis for corroborating or discounting the history as provided by the Veteran, he or she must so state, with a complete rationale.

e.  The examiner must further report the complete range of motion for the cervical and thoracolumbar spine.  In providing this objective information, he must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

f.  The examiner must describe all present neurological manifestations of the Veteran's cervical and lumbar spine disabilities.  The left and right upper and lower extremities must be addressed separately.  

g.  The examiner must provide an opinion as to the effect of the Veteran's cervical and lumbar spine disabilities on his occupational functioning and daily activities.

h.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination--to determine the severity of the Veteran's cervical and lumbar spine disabilities.

i.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5.  The RO/AMC must then readjudicate the Veteran's claims, and adjudicate the claim for a total disability evaluation based on individual unemployability.  If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claims.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development o the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



